TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 11, 2014



                                      NO. 03-13-00477-CR


                                 Raul Saucedo-Zavala, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
        REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order granting community supervision entered by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the trial court’s order granting community supervision. Therefore, the Court reverses the

trial court’s order granting community supervision and remands the case for further proceedings

consistent with this Court’s opinion. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.